                                         Case 3:18-cr-00465-MMC Document 172 Filed 05/07/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                     Case No. 18-cr-00465-MMC-2
                                                      Plaintiff,
                                  8
                                                                                       ORDER DIRECTING DEFENDANT TO
                                                v.                                     SUBMIT CHAMBERS COPIES
                                  9

                                  10     FUJIAN JINHUA INTEGRATED
                                         CIRCUIT, CO. LTD.,
                                  11                  Defendant.
                                  12
Northern District of California
 United States District Court




                                  13         On May 5, 2021, defendant filed its "Renewed and Amended Motion for Bill of
                                  14   Particulars," as well a declaration in support thereof, to which declaration defendant has
                                  15   attached numerous exhibits.
                                  16         Given the large number of pages comprising said filings, defendant is hereby
                                  17   DIRECTED to submit forthwith a chambers copy of each of the above-referenced
                                  18   documents. See General Order No. 72-6 (suspending local rules requiring chambers
                                  19   copies "unless a judge orders otherwise in a specific case").
                                  20         IT IS SO ORDERED.
                                  21

                                  22   Dated: May 7, 2021
                                                                                              MAXINE M. CHESNEY
                                  23                                                          United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
